Citation Nr: 1822138	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-26 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating in excess of 30 percent for asthma.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr.


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1975 until July 1978 and from July 1978 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, a prior representative stated that the Veteran's claim for service connection for COPD is inextricably intertwined with his claim for an increased rating for asthma, and requested that the claims be considered by the Board at the same time.  In August 2014, the Veteran withdrew his request for a Board hearing to consider his asthma increased rating claim.  He has not withdrawn his request for a Board hearing regarding service connection for COPD.  Because the Veteran has requested a hearing for this issue which has not yet occurred, the Board declines to take jurisdiction of the issue of service connection for COPD at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This claim requires remand for a new VA examination, including updated pulmonary function testing.

The record contains VA examinations-including pulmonary function test results (PFTs)-performed in November 2011, August 2012, and April 2013. 

A prior representative stated in March 2016 that the Veteran alleges worsening and requested a new PFT, as the Veteran's last PFT had been administered at the April 2013 VA examination.  VA treatment notes show some use of oral corticosteroids such as prednisone to treat the Veteran's asthma suggesting a worsening of symptoms.  Furthermore, although VA treatment notes mention a PFT in December 2016, the results of the test are not included in the record.  On remand these test results should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records not currently in the claims file, including the results of any PTF administered in December 2016.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  After any additional records are included in the claims file, arrange for the Veteran to undergo a VA examination to evaluate the severity of his asthma.  The examiner should review the entire claims file, including the Veteran's asthma treatment notes.  All indicated studies, tests, x-rays, and evaluations deemed necessary should be performed, including pulmonary function testing.

The examiner should comment on the claimant's lay statements regarding his asthma symptoms.

3.  Then, VA should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






